                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       Case Number: 19-cv-62447-GAYLES/STRAUSS

JOSEPH FISCHER,

       Plaintiff,
v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION
and JPMORGAN CHASE BANK, N.A.,

      Defendants.
_________________________________________________/

                                              ORDER
       THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss, [ECF No. 13],

and Defendants’ Motion for Sanctions, [ECF No. 22], (collectively, the “Motions”). The Court has

reviewed the Motions and the record and is otherwise fully advised. For the reasons that follow,

Defendants’ Motion to Dismiss is granted and their Motion for Sanctions is denied.

          I.   BACKGROUND1

       Plaintiff brings this action against Defendants, alleging that Defendant JPMorgan Chase

Bank, N.A. (“Chase”) falsely reported to credit bureaus that Plaintiff was late and in default on his

mortgage. [ECF No. 8]. In December 2003, Plaintiff obtained funding from Defendant Federal

National Mortgage Association (“FNMA”)2 to finance the purchase of an investment property

through the security of a mortgage on a promissory note. Id., ¶ 12. While Chase was servicing

Plaintiff’s loan, it collected and escrowed funds and was required to remit payment for taxes and


1
  As the Court is proceeding on a motion to dismiss, it accepts as true Plaintiff’s allegations in his
Amended Complaint. See Brooks v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369
(11th Cir. 1997) (“When reviewing a motion to dismiss, a court must construe the complaint in the
light most favorable to the plaintiff and take the factual allegations therein as true.”).
2
  Plaintiff alleges that FNMA is liable because Chase acted directly under FNMA’s supervision
and control. [ECF No. 8, ¶ 12].
insurance on the property. Id., ¶ 13. At some unidentified point, Chase stopped timely remitting

taxes to the county and failed to do so for several years, even though Plaintiff had always made

timely payments to Chase. Id., ¶ 15. In 2010, Chase began falsely claiming that Plaintiff’s account

was late and in default because Plaintiff had failed to “pay the amounts requested to cover an

escrow shortgage that Chase claimed had existed.” Id., ¶ 16. Plaintiff informed Chase that it had

made an error and that there was no escrow shortage, but Chase continued reporting Plaintiff as

late until at least August 2017. Id., ¶¶ 17, 27. As a result, Plaintiff’s credit rating dropped “from

over 800 to somewhere in the 500 score range.” Id., ¶ 22.

        On September 4, 2019, Plaintiff filed a complaint in the Circuit Court of the Seventeenth

Judicial Circuit in and for Broward County, Florida. [ECF No. 1-1 at 2–10]. Defendants removed

the case on October 1, 2019, [ECF No. 1], and filed their first Motion to Dismiss the next day,

[ECF No. 4]. On October 18, 2019, Plaintiff filed an Amended Complaint against Defendants,

alleging three state-law claims: (1) breach of implied covenant of good faith and fair dealing, (2)

negligence, and (3) willful negligence. [ECF No. 8]. In light of Plaintiff’s Amended Complaint,

the Court denied as moot Defendants’ first Motion to Dismiss. [ECF No. 9]. On October 31, 2019,

Defendants filed a second Motion to Dismiss. [ECF No. 13]. On December 3, 2019, Defendants

filed their Motion for Sanctions. [ECF No. 22].

         II.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Pleadings must

contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that


                                                    2
states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing

Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must “plead[ ] factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556).

        III.   DISCUSSION

       Plaintiff’s claims must be dismissed because they are preempted by the Fair Credit

Reporting Act (“FCRA”). “The FCRA is a comprehensive statutory scheme designed to regulate

the consumer reporting industry.” Ross v. Fed. Deposit Ins. Corp., 625 F.3d 808, 812 (4th Cir.

2010) (citing 15 U.S.C. § 1681(a)). In 1996, Congress added to the FCRA “a strong preemption

provision, 15 U.S.C. § 1681t(b),” id., at 813, which, in pertinent part, provides that:

       “[n]o requirement or prohibition may be imposed under the laws of any State . . . (1)
       with respect to any subject matter regulated under . . . (F) [§] 1681s-23 of this title,
       relating to the responsibilities of persons who furnish information to consumer
       reporting agencies [(“CRAs”).]”

§ 1681t(b)(1)(F) (alterations added). Here, the crux of Plaintiff’s claims––that Defendants falsely

reported Plaintiff late and in default on his loan payments––clearly “runs into the teeth of

[§ 1681t(b)(1)(F),]” Ross, 625 F.3d at 813, because it directly relates to Defendants’ credit

reporting responsibilities. Accordingly, the FCRA governs and preempts Plaintiff’s state-law

claims. See e.g., Celestine v. JP Morgan Chase Bank, N.A., No. 1:17-CV-20915-KMM, 2018 WL

2316665, at *3 (S.D. Fla. May 11, 2018) (citing Ross and holding claims preempted by FCRA),

appeal dismissed sub nom. Celestine v. JPMorgan Chase Bank, N.A., No. 18-12384-EE, 2018 WL

6524368 (11th Cir. Sept. 25, 2018).



3
  Section 1681s-2, explains that a “person shall not furnish any information relating to a consumer
to any consumer reporting agency if the person knows or has reasonable cause to believe that the
information is inaccurate.” § 1681s-2(a)(1)(A). “The term ‘person’ means any . . . corporation,
. . . association, . . . or other entity.” § 1681a (alterations added).
                                                  3
       Plaintiff persists, arguing that his claims still survive under § 1681h(e) because they are

based on Defendants’ intentional misreporting to the credit bureaus. The Court disagrees.

“Adopted in 1970 as part of the original FCRA,” § 1681h(e) is a “more limited preemption

provision” than § 1681t(b)(1)(F). Carruthers v. Am. Honda Fin. Corp., 717 F. Supp. 2d 1251, 1255

(N.D. Fla. 2010). In Carruthers, the court discussed three approaches to reconciling

§ 1681t(b)(1)(F) and § 1681h(e) and held that the “total-preemption approach” rightly holds that

the FCRA preempts all state-law claims “against a furnisher arising from a requirement or

prohibition imposed by state law[.]” Id. at 1255–58. The Court agrees and finds that

§ 1681t(b)(1)(F) is “broad enough” to preclude Plaintiff’s claims. Lofton-Taylor v. Verizon

Wireless, 262 F. App’x 999, 1003 (11th Cir. 2008) (declining to address whether § 1681t(b)(1)(F)

also precluded claims that were preempted by § 1681h(e)).

       Even so, Plaintiff failed to allege facts sufficient to infer that his claims fall under the scope

of § 1681h(e). To qualify for § 1681h(e)’s preemption exception, a plaintiff must first demonstrate

that his claims are either (1) “based on information disclosed pursuant to [§] 1681g, 1681h, or

1681m[,]” or (2) “based on information disclosed by a user of a consumer report to or for a

consumer against whom the user has taken adverse action, based in whole or in part on the report.”

Ross, 625 F.3d at 814. Then, a plaintiff must prove that the defendant furnisher reported false

information with “malice or willful intent to injure” the consumer. Id. (citing § 1681h(e)).

       Plaintiff’s claims are not “based on information disclosed pursuant to [§] 1681g, 1681h, or

1681m because these apply only to CRAs and users of consumer reports,” and Plaintiff neither

alleges that Defendants are CRAs nor that they are “user[s] of consumer reports vis-à-vis” Plaintiff.

Davidson v. Capital One, N.A., No. 14-20478-CIV, 2014 WL 3767677, at *4 (S.D. Fla. July 31,

2014) (internal quotations omitted) (citing Ross, 625 F.3d at 814). Furthermore, Plaintiff neither

alleges that Defendants “used [Plaintiff’s] consumer report nor took adverse action based on
                                                   4
information in [his] report or information disclosed by a user.” Ross, 625 F.3d at 814 (citing

§ 1681h(e)). As such, § 1681h(e) is inapplicable here.

       Additionally, the Court denies Defendants’ Motion for Sanctions because Plaintiff’s claims

are not “objectively frivolous” under Rule 11 of the Federal Rules of Civil Procedure in view of

the facts and the law. Worldwide Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996).

       IV.     CONCLUSION

       Based on the foregoing, it is ORDERED AND ADJUDGED that:

           1. Defendants’ Motion to Dismiss [ECF No. 13] shall be GRANTED;

           2. Defendants’ Motion for Sanctions [ECF No. 22] shall be DENIED; and

           3. Plaintiff’s Amended Complaint [ECF No. 8] shall be DISMISSED with prejudice.

       DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of February, 2020.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                5
